                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION
                                        ______

MICHAEL GRESHAM,

                       Plaintiff,                      Case No. 2:19-cv-161
v.                                                     Honorable Janet T. Neff
DEREK FALK et al.,

                       Defendants.
____________________________/

       OPINION VACATING AUGUST 26, 2019, ORDER AND DENYING LEAVE
             TO PROCEED IN FORMA PAUPERIS - THREE STRIKES

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Plaintiff sought leave to proceed in forma pauperis. In an order (ECF No. 3) issued on August 26,

2019, the Court granted the motion. Upon further review, it appears that leave was improvidently

granted. Accordingly, the Court will vacate its August 26, 2019, order. Because Plaintiff has filed

at least three lawsuits that were dismissed as frivolous, malicious or for failure to state a claim, he

is barred from proceeding in forma pauperis under 28 U.S.C. § 1915(g). The Court will order

Plaintiff to pay the $400.00 civil action filing fee applicable to those not permitted to proceed in

forma pauperis. This fee must be paid within twenty-eight (28) days of this opinion and

accompanying order. If Plaintiff fails to pay the fee, the Court will order that this case be dismissed

without prejudice. Even if the case is dismissed, Plaintiff must pay the $400.00 filing fee in

accordance with In re Alea, 286 F.3d 378, 380-81 (6th Cir. 2002).

                                             Discussion

               The Prison Litigation Reform Act (PLRA), Pub. L. No. 104-134, 110 Stat. 1321

(1996), which was enacted on April 26, 1996, amended the procedural rules governing a prisoner’s
request for the privilege of proceeding in forma pauperis. As the Sixth Circuit has stated, the

PLRA was “aimed at the skyrocketing numbers of claims filed by prisoners–many of which are

meritless–and the corresponding burden those filings have placed on the federal courts.” Hampton

v. Hobbs, 106 F.3d 1281, 1286 (6th Cir. 1997). For that reason, Congress created economic

incentives to prompt a prisoner to “stop and think” before filing a complaint. Id. For example, a

prisoner is liable for the civil action filing fee, and if the prisoner qualifies to proceed in forma

pauperis, the prisoner may pay the fee through partial payments as outlined in 28 U.S.C. § 1915(b).

The constitutionality of the fee requirements of the PLRA has been upheld by the Sixth Circuit.

Id. at 1288.

                In addition, another provision reinforces the “stop and think” aspect of the PLRA

by preventing a prisoner from proceeding in forma pauperis when the prisoner repeatedly files

meritless lawsuits. Known as the “three-strikes” rule, the provision states:

        In no event shall a prisoner bring a civil action or appeal a judgment in a civil action
        or proceeding under [the section governing proceedings in forma pauperis] if the
        prisoner has, on 3 or more prior occasions, while incarcerated or detained in any
        facility, brought an action or appeal in a court of the United States that was
        dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon
        which relief may be granted, unless the prisoner is under imminent danger of
        serious physical injury.

28 U.S.C. § 1915(g). The statutory restriction “[i]n no event,” found in § 1915(g), is express and

unequivocal. The statute does allow an exception for a prisoner who is “under imminent danger

of serious physical injury.” The Sixth Circuit has upheld the constitutionality of the three-strikes

rule against arguments that it violates equal protection, the right of access to the courts, and due

process, and that it constitutes a bill of attainder and is ex post facto legislation. Wilson v. Yaklich,

148 F.3d 596, 604-06 (6th Cir. 1998).

                Plaintiff has been an active litigant in the federal courts in Michigan. In at least

nine of his cases, Plaintiff’s claims were dismissed because they were frivolous, malicious or failed
                                                   2
to state a claim. See Gresham v. Washington et al., No. 1:15-cv-1067 (W.D. Mich. Jan. 6, 2016);

Gresham v. Caruso et al., No. 2:10-cv-196 (W.D. Mich. Oct. 27, 2011); Gresham et al. v. Canlis

et al., No. 2:11-cv-179 (W.D. Mich. July 29, 2011); Gresham v. Payne et al., No. 1:10-cv-1146

(W.D. Mich. Mar. 8, 2011); Gresham v. Caruso et al., No. 1:10-cv-1038 (W.D. Mich. Jan. 26,

2011); Gresham v. Wolak et al., No. 2:10-cv- 239 (W.D. Mich. July 25, 2011); Gresham v. Verville

et al., No. 2:10-cv-198 (W.D. Mich. Jan. 19, 2011); Gresham v. Caruso et al., No. 2:10-cv-195

(W.D. Mich. Apr. 11, 2011); Gresham v. Mich. Dep’t of Corr. et al., No. 2:07-cv-241 (W.D. Mich.

June 9, 2008). Plaintiff also has been denied leave to proceed in forma pauperis in numerous

cases. See Gresham v. Meden et al., No. 2:18-cv-9 (W.D. Mich. July 19, 2018); Gresham v. Smith

et al., No. 1:16-cv-1402 (W.D. Mich. Jan. 4, 2017); Gresham v. Miniard et al., No. 1:16-cv-427

(W.D. Mich. June 7, 2016); Gresham v. Christiansen et al., No. 1:16-cv-428 (W.D. Mich. May

13, 2016); Gresham v. Austin et al., 2:16-cv-71 (W.D. Mich. May 2, 2016); Gresham et al. v.

Yunker et al., No. 2:13-cv-221 (W.D. Mich. Aug. 29, 2013); Gresham v. Nader et al., 2:13-cv-212

(W.D. Mich. July 22, 2013); Gresham et al. v. Napel et al., No. 2:13-cv-176 (W.D. Mich. June 12,

2013); Gresham v. Prelesnik et al., No. 1:12-cv-276 (W.D. Mich. July 2, 2012); Gresham v. Czop

et al., No. 1:12-cv-494 (W.D. Mich. June 18, 2012); Gresham v. Heyns et al., No. 1:12-cv-277

(W.D. Mich. Apr. 11, 2012); Gresham v. Snyder et al., No. 1:12-cv-143 (W.D. Mich. Mar. 6,

2012); Gresham v. Mutschler et al., No. 2:12-cv-12 (W.D. Mich. Apr. 20, 2012); Gresham v.

Snyder et al., No. 2:12-cv-22 (W.D. Mich. Mar. 30, 2012); Gresham v. Mutschler et al., No. 2:12-

cv-9 (W.D. Mich. Feb. 10, 2012); Gresham v. Snyder et al., No. 2:12-cv-5 (W.D. Mich. Jan. 27,

2012); Gresham v. Violetta et al., No. 2:12-cv-24 (W.D. Mich. Feb. 6, 2012); Gresham v. Dahl et

al., No. 2:12-cv-21 (W.D. Mich. Feb. 6, 2012); Gresham v. Napel et al., No. 2:11-cv-520 (W.D.




                                               3
Mich. Feb. 6, 2012); Gresham v. LaChance et al., No. 2:11-cv-231 (W.D. Mich. June 24, 2011);

Dennis et al v. Canlis et al., No. 2:11-cv-186 (W.D. Mich. June 6, 2011).

               Moreover, Plaintiff’s allegations do not fall within the “imminent danger”

exception to the three-strikes rule. 28 U.S.C. § 1915(g). The Sixth Circuit set forth the following

general requirements for a claim of imminent danger:

       In order to allege sufficiently imminent danger, we have held that “the threat or
       prison condition must be real and proximate and the danger of serious physical
       injury must exist at the time the complaint is filed.” Rittner v. Kinder, 290 F. App’x
       796, 797 (6th Cir. 2008) (internal quotation marks omitted). “Thus a prisoner’s
       assertion that he or she faced danger in the past is insufficient to invoke the
       exception.” Id. at 797-98; see also [Taylor v. First Med. Mgmt., 508 F. App’x 488,
       492 (6th Cir. 2012)] (“Allegations of past dangers are insufficient to invoke the
       exception.”); Percival v. Gerth, 443 F. App’x 944, 946 (6th Cir. 2011) (“Assertions
       of past danger will not satisfy the ‘imminent danger’ exception.”); cf. [Pointer v.
       Wilkinson, 502 F.3d 369, 371 n.1 (6th Cir. 2007)] (implying that past danger is
       insufficient for the imminent-danger exception).

       In addition to a temporal requirement, we have explained that the allegations must
       be sufficient to allow a court to draw reasonable inferences that the danger exists.
       To that end, “district courts may deny a prisoner leave to proceed pursuant to §
       1915(g) when the prisoner’s claims of imminent danger are conclusory or
       ridiculous, or are clearly baseless (i.e. are fantastic or delusional and rise to the level
       of irrational or wholly incredible).” Rittner, 290 F. App’x at 798 (internal quotation
       marks and citations omitted); see also Taylor, 508 F. App’x at 492 (“Allegations
       that are conclusory, ridiculous, or clearly baseless are also insufficient for purposes
       of the imminent-danger exception.”).

Vandiver v. Prison Health Services, Inc., 727 F.3d 580, 585 (6th Cir. 2013). A prisoner’s claim

of imminent danger is subject to the same notice pleading requirement as that which applies to

prisoner complaints. Id. Consequently, a prisoner must allege facts in the complaint from which

the Court could reasonably conclude that the prisoner was under an existing danger at the time he

filed his complaint, but the prisoner need not affirmatively prove those allegations. Id.

               Plaintiff alleges that he is in imminent danger because the named Defendants, all

of whom are medical providers at the Marquette Branch Prison (MBP), failed in the past to treat

his two serious hernias. However, both at the time Plaintiff filed his complaint and now, Plaintiff

                                                   4
was housed at the Carson City Correctional Facility (DRF). As a consequence, none of the

Defendants in this action has any control over Plaintiff’s ongoing medical treatment. Where, as

here, Plaintiff’s allegations pertain to events that occurred at a facility other than his current place

of incarceration, a plaintiff no longer is in imminent danger from the defendants he sues. See Day

v. Maynard, 200 F.3d 665, 667 (10th Cir. 1999).

               Therefore, § 1915(g) prohibits Plaintiff from proceeding in forma pauperis in this

action. The Court therefore will vacate its August 26, 2019, order granting leave to proceed in

forma pauperis as improvidently granted. Plaintiff has twenty-eight (28) days from the date of

entry of this order to pay the entire civil action filing fee, which is $400.00. When Plaintiff pays

his filing fee, the Court will screen his complaint as required by 28 U.S.C. § 1915A and 42 U.S.C.

§ 1997e(c). If Plaintiff does not pay the filing fee within the 28-day period, this case will be

dismissed without prejudice, but Plaintiff will continue to be responsible for payment of the

$400.00 filing fee.



Dated:    October 10, 2019                             /s/ Janet T. Neff
                                                       Janet T. Neff
                                                       United States District Judge


SEND REMITTANCES TO THE FOLLOWING ADDRESS:

Clerk, U.S. District Court
399 Federal Building
110 Michigan Street, NW
Grand Rapids, MI 49503

All checks or other forms of payment shall be payable to “Clerk, U.S. District Court.”




                                                   5
